Exhibit 10.19(c)
Third Amendment To The
Sterling Chemicals, Inc. Comprehensive Welfare
Benefit Plan
     Whereas, Sterling Chemicals, Inc., a Delaware corporation, currently
sponsors a Comprehensive Welfare Benefit Plan (as amended, the “Existing Plan”);
     Whereas, pursuant to Section 10.02 of the Existing Plan, the Sterling
Chemicals, Inc. Employee Benefits Plans Committee ( the “Committee”) has the
right to amend the Existing Plan or any benefit agreement at any time; and
     Whereas, the Committee desires to, and hereby elects to, modify the
Existing Plan as provided in this Third Amendment to the Sterling Chemicals,
Inc. Comprehensive Welfare Benefit Plan (this “Amendment”) in response to
certain provisions of the Patient Protection and Affordable Care Act of 2010 and
the Health Care and Education Reconciliation Act of 2010 and to amend and update
the benefits provided under the Existing Plan;
     Now, Therefore, this Existing Plan is hereby amended as follows:
     Section 1. Amendment of Article IV of the Existing Plan. Effective as of
January 1, 2011, Article IV of the Existing Plan is hereby amended to read in
its entirety as follows:
Article IV
Eligibility and Participation
     A person who has fulfilled the eligibility requirements with respect to any
Benefit Agreement or Sub-Plan as of the Effective Date shall become a
Participant in the Plan on the Effective Date and shall remain a Participant for
as long as provided by and in accordance with the provisions of any Benefit
Agreement or Sub-Plan. A person who meets the eligibility requirements of any
Benefit Agreement or Sub-Plan after the Effective Date shall become a
Participant in the Plan as of the date the person meets the eligibility
requirements of any Benefit Agreement or Sub-Plan and shall remain a Participant
for as long as provided by and in accordance with the provisions of any Benefit
Agreement or Sub-Plan. A person shall be a Participant under the Plan only with
respect to the Benefit Agreements or Sub-Plans for which the person has
fulfilled and continues to fulfill the eligibility requirements. However, if a
Participant fulfills the eligibility requirements of one or more Sub-Plans but
does not fulfill the eligibility requirements of other Sub-Plans offered under
the Plan, such eligibility under any one Sub-Plan does not confer any rights on
a Participant with respect to any other Sub-Plan.

 



--------------------------------------------------------------------------------



 



     Section 2. Amendment of Exhibits to the Existing Plan. Effective as of
January 1, 2010, Exhibit A and Exhibit B to the Existing Plan are hereby amended
to read in their entirety as set forth in Exhibit A and Exhibit B attached
hereto, respectively.
     Section 3. Effect of Amendments. Except as amended and modified by this
Amendment, the Existing Plan shall continue in full force and effect. The
Existing Plan and this Amendment shall be read, taken and construed as one and
the same instrument. This Amendment shall supersede any provisions of the
Existing Plan to the extent those provisions are inconsistent with the
provisions of this Amendment. Upon the effectiveness of this Amendment, each
reference in the Existing Plan to “this Plan” or “the Plan” shall mean and be a
reference to the Existing Plan as amended hereby.
     Section 4. Binding Effect. This Amendment shall inure to the benefit of,
and shall be binding upon the Employer (as defined in the Existing Plan) and its
successors and assigns and upon the Participants (as defined in the Existing
Plan) and their respective heirs, executors, personal representatives,
administrators, successors and assigns.
     Section 5. Severability. Should any clause, sentence, paragraph, subsection
or Section of this Amendment be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Amendment, and the part or parts of this Amendment so held to
be invalid, unenforceable or void will be deemed to have been stricken herefrom
as if such stricken part or parts had never been included herein.
     Section 6. Governing Law. To The Extent Not Superseded By The Laws Of The
United States, This Amendment Shall Be Construed and Enforced in Accordance
With, and the Rights of the Parties Shall Be Governed By, the Internal Laws of
the State of Texas, Without Reference to Principles of Conflicts of Law.
     In Witness Whereof, the Committee has caused this Amendment to be duly
executed by its proper officer thereunto duly authorized on November 29, 2010.

            Sterling Chemicals, Inc.
Employee Benefits Plans Committee
      By:    /s/ Kenneth M. Hale     Printed Name: Kenneth M. Hale        
Chairman   

-2-



--------------------------------------------------------------------------------



 



         

Exhibit A
Insured Benefit Agreements and Pre-Paid Health Plans

      Description   Policy or Group Numbers
Sterling Chemicals, Inc. Medical Benefits Plan for Hourly-Paid Employees
  Aetna

Group Policy No. GP-479734 (POS)
Contract Number 396438 (HMO)
Insured HMO and POS
 
   
Sterling Chemicals, Inc. Medical Benefits Plan for Salaried Employees
  Aetna

Group Policy No. GP479734 (POS)
Contract Number 396438 (HMO)
Insured HMO and POS
 
   
Sterling Chemicals, Inc. Medical Benefits Plan for Pre-65 Retirees
  Aetna

Group Policy No. GP-479734 (POS)
Contract Number 396438 (HMO)
Insured HMO and PPO for pre-65 retirees
 
   
Sterling Chemicals, Inc. Long Term Disability Plan for Hourly Employees
  Unum Policy # 128333 021
 
   
Sterling Chemicals, Inc. Long Term Disability Plan for Salaried Employees
  Unum Policy No. 128333 011
 
   
Sterling Chemicals, Inc. Group Life Insurance Plan
  MetLife
Group Policy No. 102890-G
 
   
Sterling Chemicals, Inc. Group Life Insurance Plan for Fibers Retirees
  MetLife
Group Policy No. 102890-G
 
   
Sterling Chemicals, Inc. Group Life Insurance Plan for Retirees (this plan will
terminate as of December 31, 2010 and will no longer be part of this WRAP Plan
as of such date))
  MetLife
Group Policy No. 102890-G

A-i



--------------------------------------------------------------------------------



 



Exhibit B
Self-Insured Benefit Agreements
     The following documents shall be Self-Insured Benefit Agreements under the
Plan, and the terms and conditions of each are herein incorporated into the Plan
by reference:

      Plan   Description
Sterling Chemicals, Inc. Health Care Expense Reimbursement Plan
  Self-Funded Health FSA
 
   
Sterling Chemicals, Inc. Dental Assistance Plan
  Self-Funded Dental Benefit For All Active Employees
Aetna Services Agreement-ASA-479734
 
   
Sterling Chemicals, Inc. Fourth Amended and Restated Severance Pay Plan (to be
superseded by the Sterling Chemicals, Inc. Fifth Amended and Restated Severance
Pay Plan effective as of March 1, 2010)
  Self-Funded For Salaried Employees Only
 
   
Sterling Chemicals, Inc. Short Term Disability Plan for Hourly Employees
  Self-Funded Short Term Disability Plan
 
   
Sterling Chemicals, Inc. Short Term Disability Plan for Salaried Employees
  Self-Funded Short Term Disability Plan

B-i